DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10702170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lee on 7/27/2022.

The application has been amended as follows: 
The claims are amended as follows:
Claim 15 (Canceled)
Claim 17 (Currently Amended) A handheld display device for displaying fractional flow reserve information, the handheld display device comprising: 
a housing configured to be handheld; 
a display screen in the housing in a folded position before use, wherein pivoting the display screen from the folded position to an open position acts as an ON switch, wherein the handheld display device has no capability of being turned off after the display screen is pivoted to the open position; and 
a processor within the housing, the processor configured to perform fractional flow reserve computations based on sensor measurements and to cause the display screen to display fractional flow reserve information based on the fractional flow reserve computations.

Reasons for Allowance
Claims 1-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches similar system that force battery drain (see previous art rejections in parent application 14/321,776), while there are known systems in telecommunications which utilize a flip or pivot mechanism to activate a display of a handheld device, i.e. phone. However, such systems of telecommunication are not in the same field of endeavor and are not related to applicant’s problem and solution as the telecommunications pivot designs are for solving energy savings as the displays typically shut off when closed which is opposite the instant invention which is not concerned of energy savings, but ensures energy drain when first activated and cannot be turned off. As such, a prima facie obviousness rejection cannot be made for the form and requirements of the structures and functions as presented in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791